DETAILED ACTION
This office action is in response to the application filed on 10/15/2019.
Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemay (U.S. Publication 2018/0373871).
Regarding claim 1, Lemay discloses an apparatus comprising: one or more processor cores configured to process data [paragraph 0018; the system includes one or more processing cores]; and a bounds-checking functional unit in each processor core of the one or more processor cores configured to manage a bounds information for one or more memory buffers [paragraph 0031; the system includes hardware for managing bounds information for memory buffers], wherein the bounds information includes, at least, an address range for each memory buffer of the one or more memory buffers [paragraphs 0031-0032; the bounds information includes address ranges of the memory buffers].
Regarding claim 2, Lemay discloses the apparatus of claim 1, wherein the bounds-checking functional unit for each processor core of the one or more processor cores further comprises one or more bounds tables, wherein each bounds table of the one or more bounds tables is configured to hold the bounds information for each memory buffer of the one or more 
Regarding claim 3, Lemay discloses the apparatus of claim 2, wherein the one or more bounds tables contain at least one bounds table for each thread that each processor core of the one or more processor cores can simultaneously execute [paragraph 0027; the system provides bounds information registers for each thread in the processor].
Regarding claim 4, Lemay discloses the apparatus of claim 1, wherein the bounds-checking functional unit for each processor core of the one or more processor cores further comprises one or more bounds register files, wherein each bounds register file of the one or more bounds register files is configured to hold the bounds information for at least one memory buffer of the one or more memory buffers [paragraphs 0031-0032; storage registers hold bounds information for each memory buffer].
Regarding claim 5, Lemay discloses the apparatus of claim 4, wherein the one or more bounds register files contains at least one bounds register file for each thread that each processor core of the one or more processor cores can simultaneously execute [paragraph 0027; the system provides bounds information registers for each thread in the processor].
Regarding claim 6, Lemay discloses the apparatus of claim 1, wherein each processor core of the one or more processor cores further comprises an instruction decode unit, wherein the instruction decode unit is configured to decode bounds information instructions for the bounds-checking functional unit in each processor core of the one or more processor cores [paragraphs 0031-0032; the system decodes and executes bounds set and bounds check instructions of multiple threads].
Regarding claim 7, Lemay discloses the apparatus of claim 1, wherein each processor core of the one or more processor cores further comprises an instruction sequencing unit, wherein the instruction sequencing unit is configured to issue bounds information instructions to the bounds-checking functional unit in each processor core of the one or more processor cores [paragraphs 0031-0032; the system decodes and executes bounds set and bounds check instructions of multiple threads].
Regarding claims 8 and 15, Lemay discloses a computer-implemented method for protecting against out-of-bounds buffer references, the computer implemented method comprising: responsive to determining that a buffer is allocated, storing, by one or more computer processors, an address range of the buffer [paragraphs 0031-0032; an address range of a buffer is stored]; responsive to determining that a pointer is assigned an address within the address range of the buffer, associating, by one or more computer processors, the pointer with the address range of the buffer [paragraphs 0027, 0031-0032, 0037, 0046; each pointer is associated with a bounded memory address range]; responsive to determining that the pointer is used to compute an address for an operation, determining, by one or more computer processors, if the address for the operation is within the address range associated with the pointer [paragraphs 0027, 0031-0032, 0037, 0046; an address is checked against the associated address range], wherein the operation is selected from the group consisting of load and store [paragraph 0002; the accesses includes reads from and writes to memory]; and responsive to determining that the address for the operation is not within the address range associated with the pointer, signaling, by one or more computer processors, that an error has occurred [paragraph 0031; a fault is generated when an instruction would access memory outside of the specified range].
Regarding claims 9 and 16, Lemay discloses the computer-implemented method of claim 8, wherein storing, by one or more computer processors, the address range of the buffer comprises: receiving, by one or more computer processors, a starting address in memory of the buffer; receiving, by one or more computer processors, a size of the buffer; and determining, by one or more computer processors, the address range for the buffer based on the starting address in memory of the buffer and the size of the buffer [paragraph 0033; the system may use a base address and an offset to compute the address range for a buffer].
Regarding claims 10 and 17, Lemay discloses the computer-implemented method of claim 8, wherein storing, by one or more computer processors, the address range of the buffer comprises: receiving, by one or more computer processors, a starting address in memory of the buffer; receiving, by one or more computer processors, an ending address in memory of the buffer; and determining, by one or more computer processors, the address range for the buffer based on the starting address in memory of the buffer and the ending address in memory of the buffer [paragraph 0031; the system may use a base address and an end address to determine the range for a buffer].
Regarding claims 11 and 18, Lemay discloses the computer-implemented method of claim 8, wherein signaling, by one or more computer processors, that the error has occurred comprises generating an interrupt [paragraph 0031; a fault is generated when an instruction would access memory outside of the specified range].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay in view of Official Notice.
Regarding claims 12-14 and 19-20, Lemay does not explicitly disclose setting a flag and notifying a user in response to the error. However, the examiner takes official notice that such operation and its benefits were notoriously well known at the time of the invention. Making errors such as out-of-bounds accesses programmatically visible allows a programmer to identify potential security issues with a program and such operation would therefore have been obvious in the system of Lemay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183